Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Fang et al. (US 20160289042 A1, hereinafter “Fang”) 
Burgos et al. (WO 2016050729 A1, hereinafter “Burgos”)
Grau et al. (US 20180158246 A1, hereinafter “Grau”)
Dulapa (US 4549210 A, hereinafter “Dulapa”)

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8 and 15:
Fang teaches a method for facilitating inspection of a target object (Fang [0101], [0119], [0145], fig. 11  where Fang disclose a method, system and apparatus for detecting and/or tracking objects, such as objects shape, human, human shape, human face, etc.), the method comprising: 
receiving an image including the target object (Fang [0003], [0090], [0107]-[0108], figs. 4-6, 8-13, where Fang teaches capturing and/or receiving images including target object or objects from a capturing device such as camera and/or sensors);
applying a first mask to at least a portion of the image in order to mask one or more foreground objects that at least partially block view of the target object (Fang [0025]-[0027], [0068]-[0071], where Fang discloses filtering on the mask and segmenting the image where image that are occluded will appear as a small blob);
applying a second mask to at least a portion of the image in order to mask a background of the target object (Fang [0022], [0026], [0063]-[0064], figs. 4-6, 8-13, where Fang discloses performing background subtraction on the image); and
analyzing the image of the target object following application of the first and second masks in order to identify one or more regions of the target object that merit further inspection (Fang [0067]-[0071]).
wherein analyzing the resultant image comprises comparing the resultant image to at least one reference image of an object of a same type as the target object (Fang [0137], [0144]-[0146], wherein perform face or badge recognition involves comparing the resulting image of the face or the badge with images stored in a database).
Fang fail to explicitly teach if the occlusion of the target object is done by one or more foreground object.
	Burgos, in the same line of endeavor teaches Method for performing face occlusion removal operation on training images and involves receiving learned dictionary, and reconstructing face image using mask where the object occluding the face is removed and the area covered by the occlusion object is reconstructed to allow recognition of the occluded face (Burgos page 1 lines 20-28, page 5 lines 8-22, page 6 lines 1-6, figs. 3-5, 9).
Therefore, taking the teachings of Fang and Burgos as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the claimed invention. it would have been obvious to separate the background objects form the foreground objects, separate the desired object from other objects including removing any object that occludes the desired object such that the desired object can processed (enhanced) so that it can be properly recognized.
Fang in view of Burgos teaches all the limitations of this claim except wherein further comprising interpolating across one or more portions of the target object that are masked by the first mask in order to fill the one or more portions of the target object to which the view is at least partially blocked by the one or more foreground objects; and “the interpolating is conditioned upon a size of the portion of the target object that is masked by the first mask such that the one or more portions that have a size that is smaller than a predefined threshold are filled but the one or more portions that have a size larger than the predefined threshold are not filled”
However. Fang teaches Size filtering can be performed on the mask as a function of range that may remove objects below a predetermined size and "nearby" mask regions are connected using 2D connected components that potentially merge objects with distinct depths (Fang [0068]-[0070]). Which indicates that the portion that need to be filed in of a size smaller than a threshold and connected the regions can be interpreted as interpolation, or would have been a reasonable choice to one of ordinary skill in the art.
Nonetheless, Grau in the same line of endeavor teaches method and system of providing user facial displays in virtual or augmented reality for face occluding head mounted display wherein hole area created by occluded images are filled in by interpolation or other hole filling techniques when the occluded image found in the look-up table in the library does not provide the missing data as described (Grau [0106], [0125], [0169], figs. 6-11). Furthermore, for filling in said hole pixel sequence with interpolated values when said sequence length is less than said maximal number, and for blanking said hole pixel sequence when said sequence length is greater than said maximal number (Dulapa abstract, claims 6 and 38). 
Therefore, taking the teachings of Fang, Burgos, Grau  and Dulapa as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to fill the occluded portion of the image using interpolation if the portion is smaller than a certain size, since it is a well know technique in the art, when used provide predictable result of blending the area to allow display of the occluded object or objects for proper viewing and/or analysis and the missing information, the whole, or the occluded area is easier to fill using the surround pixels the smaller it is.
The combination above fails to explicitly teach comparing the resultant image to at least one reference image of an object of a same type as the target object having at least one predefined type of anomaly, wherein analyzing the resultant image of the target object to identify one or more regions of the target object that merit further inspection comprises analyzing the resultant image to identify an anomaly as a region of the target object that merits further inspection based on the at least one predefined type of anomaly from the at least one reference image.
It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the invention as claimed based on the cited references. Therefore, claims 1, 3-8, 10-18, 20-22, and 25 are allowable over Fang, Burgos, Grau  and Dulapa.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        August 29, 2022